CLARE E. CONNORS                    7936
Attorney General of Hawaii

JAMES E. HALVORSON              5457
RICHARD H. THOMASON 5140
Deputy Attorneys General
Department of the Attorney
 General, State of Hawaii
235 South Beretania Street, 15th Floor
Honolulu, Hawaii 96813
Telephone: (808) 587-2900
Facsimile: (808) 587-2965
E-Mail: james.e.halvorson@hawaii.gov
      richard.h.thomason@hawaii.gov

Attorneys for Defendant
CLARE E. CONNORS,
in her official capacity as the
Attorney General of Hawaii

                      IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF HAWAII

PATRICIA GROSSMAN,                             CIVIL NO. 18-cv-00493 DKW-RT
                 Plaintiff,                    DEFENDANT CLARE E.
                                               CONNORS’ SEPARATE CONCISE
           vs.
                                               STATEMENT IN SUPPORT OF [DN
HAWAII GOVERNMENT                              68] OPPOSITION TO PLAINTIFF’S
EMPLOYEES ASSOCIATION /                        MOTION FOR PARTIAL
AFSCME LOCAL 152; DAVID                        SUMMARY JUDGMENT [DN 60],
LASSNER, IN HIS OFFICIAL                       AND CROSS MOTION FOR
CAPACITY AS PRESIDENT OF THE                   SUMMARY JUDGMENT;
UNIVERSITY OF HAWAII; AND                      CERTIFICATE OF SERVICE
CLARE E. CONNORS, IN HER                       Hearing:
OFFICIAL CAPACITY AS THE
ATTORNEY GENERAL OF HAWAII,                    Date:      January 24, 2020
          Defendants.                          Time:      9:30 a.m.
                                               Judge:     Honorable Derrick K. Watson


787090_1                                   1
 DEFENDANT CLARE E. CONNNORS’ SEPARATE CONCISE STATEMENT
  IN SUPPORT OF [DN 68] OPPOSITION TO PLAINTIFF’S MOTION FOR
             PARTIAL SUMMARY JUDGMENT [DN 60],
         AND CROSS MOTION FOR SUMMARY JUDGMENT

           Pursuant to Rule 56.1(b) of the Local Rules of Practice of the United States

District Court for the District of Hawaii, Defendant Clare E. Connors, in her

official capacity as the Attorney General of the State of Hawai’i (hereinafter

“AG”), by and through her attorneys, James E. Halvorson and Richard H.

Thomason, Deputy Attorneys General, hereby submits this separate concise

statement of in support of [DN 68] Opposition To Plaintiff’s Motion For Partial

Summary Judgment [DN 60], and Cross-Motion for Summary Judgment, which is

being filed contemporaneously.

           AG’S RESPONSE TO PLAINTIFF’S STATEMENT OF FACTS

     Facts                                               Evidence        AG’s
                                                                         Response
1    Defendant David Lassner is the President ofJoint                    Undisputed.
     the University of Hawaii (“University”).   Stipulation
                                                (Dkt. 57).
2    Defendant Clare E. Connors is the Attorney Joint                    Undisputed.
     General for the State of Hawaii.           Stipulation
                                                (Dkt. 57).
3    Defendant Hawaii Government Employees      Joint                    Undisputed.
     Association / AFSCME Local 152 (“HGEA”) Stipulation
     is a labor organization.                   (Dkt. 57).

4    HGEA is the certified collective bargaining  Joint                  Undisputed.
     representative of bargaining unit of         Stipulation
     administrative, professional, and technical  (Dkt. 57).
     employees of the University known as Unit 8.

787090_1                                      2
5    Plaintiff Patricia Grossman (“Grossman”) is Joint              Undisputed.
     an employee of the University and member of Stipulation
     Unit 8.                                     (Dkt. 57).

6    Employees in Unit 8 are paid through the         Joint         Undisputed.
     State of Hawaii Department of Accounting         Stipulation
     and General Services (“DAGS”).                   (Dkt. 57).

7    Employees in Unit 8 may become HGEA              Joint         Undisputed.
     members by signing a membership card that        Stipulation
     authorizes the deduction of union dues from      (Dkt. 57).
     their pay.

8    Employees in Unit 8 are not required to  Joint                 Undisputed.
     become members of HGEA or authorize dues Stipulation
     deductions as a condition of employment. (Dkt. 57).

9    DAGS relies on information provided by           Joint         Undisputed.
     HGEA regarding which employees have              Stipulation
     properly authorized or cancelled dues            (Dkt. 57).
     deductions.

10 HGEA members have the right to run for             Joint         Undisputed.
   union office, vote in union officer elections,     Stipulation
   and otherwise participate in HGEA’s internal       (Dkt. 57).
   affairs. Nonmembers do not have these
   membership rights.

11 In 1995, Grossman signed the HGEA                  Joint         Undisputed.
   membership application card attached to the        Stipulation
   UF as Exhibit 1.                                   (Dkt. 57).
12 DAGS deducted union dues from Grossman’s           Joint         Undisputed.
   pay and remitted those dues to HGEA after          Stipulation
   she became a HGEA member.                          (Dkt. 57).
13 Before June 27, 2018, non-union-members in         Joint         Undisputed.
   Unit 8 paid fair-share fees to HGEA to cover       Stipulation
   their share of the cost of collective bargaining   (Dkt. 57).
   negotiations and contract administration. The


787090_1                                 3
   “chargeable” fair-share fees paid by
   nonmembers were on average approximately
   75% of full member dues and were always
   lower than full member dues. After the
   Supreme Court issued Janus v. AFSMCE,
   Council 31, 138 S. Ct. 2448 (2018) on June
   27, 2018, DAGS immediately stopped
   deducting, and HGEA stopped receiving,
   fair-share fees from nonmembers.
14 Between July 6 and July 10, 2018, Grossman    Joint         Undisputed.
   exchanged emails with certain staff members   Stipulation
   at HGEA, DAGS, and the University. The        (Dkt. 57).
   email chains containing these emails are
   attached to the UF as Exhibit 2.

15 On or about July 14, 2018, Grossman sent a    Joint         Undisputed.
   letter dated July 13, 2018 to HGEA’s Hawaii Stipulation
   Island Division office and to the University  (Dkt. 57).
   of Hawaii by certified mail, asking to resign
   her membership and to stop deduction of
   dues. The letter is attached to the UF as
   Exhibit 3. Grossman’s letter was received by
   HGEA’s Hawaii Island Division office on the
   island of Hawaii on or about July 14, 2018.

16 On January 9, 2019, HGEA notified DAGS        Joint         Undisputed.
   of Grossman’s request to stop dues            Stipulation
   deductions, and dues deductions from          (Dkt. 57).
   Grossman’s pay ended.

17 A total of $402.60 in dues was deducted from Joint          Undisputed.
   Grossman’s pay from July 10, 2018 through    Stipulation
   the time deductions stopped, covering dues   (Dkt. 57).
   for the period July 1, 2018 through December
   31, 2018. Specifically, deductions of $33.55
   took place on approximately the 5th and 20th
   of each month beginning July 20, 2018 and
   ending January 4, 2019. Deductions on
   approximately the 5th of the month covered
   dues of the second half of the previous

787090_1                              4
   month, Deductions on approximately the 20th
   of the month covered dues for the first half of
   that month.
18 On January, 10, 2019 HGEA send Grossman Joint                   Undisputed.
   a check in the amount of $402.60. A copy of Stipulation
   the check and cover letter is attached to the   (Dkt. 57).
   UF as Exhibit 4.

19 On January 23, 2019, Grossman’s counsel           Joint         Undisputed.
   sent a letter to HGEA counsel regarding the       Stipulation
   check. A copy of the letter is attached to the    (Dkt. 57).
   UF as Exhibit 5.
20 On January 28, 2019, HGEA sent a follow-up        Joint         Undisputed.
   letter to Grossman’s counsel regarding the        Stipulation
   check. A copy of that letter is attached to the   (Dkt. 57).
   UF as Exhibit 6.
21 On June 21, 2019, Grossman’s counsel              Joint         Undisputed.
   informed HGEA’s counsel that Grossman             Stipulation
   had not cashed the check.                         (Dkt. 57).
22 On June 28, 2019, HGEA sent Grossman a            Joint         Undisputed.
   reissued check in the amount of $442.86. A        Stipulation
   copy of that reissued check and cover letter is   (Dkt. 57).
   attached to the UF as Exhibit 7.
23 Grossman is no longer a member of HGEA.           Joint         Undisputed.
   No dues or other payments to HGEA are             Stipulation
   currently being deducted from her pay.            (Dkt. 57).
   HGEA has instructed DAGS and the
   University that dues should not be deducted
   from Grossman’s pay in the future, and that
   HGEA will not accept receipt of any dues
   deducted from Grossman’s pay, unless she
   chooses to join HGEA and authorizes
   deductions again.

           ADDITIONAL FACTS SETFORTH IN HGEA’S STATEMENT

   Facts                                                 Evidentiary Support
24 HGEA members have access to members-only              Wakuzawa
   benefits, including discounts on various good         Decl. ¶2.
   services.

787090_1                                5
25 HGEA’s Fiscal Office on Oahu is responsible for        Wakuzawa Decl. ¶3;
   processing all member requests to resign union         Kauhi Decl. ¶3.
   membership or end dues deductions.
26 It has consistently been HGEA’s policy and             Wakuzawa Decl. ¶3;
   practice that if one of HGEA’s island division         Kauhi Decl. ¶3.
   offices receives a written request from a member
   to resign or end dues deductions, the island office
   forwards that request to the Fiscal Office on Oahu
   for processing.
27 When HGEA’s Hawaii Island Division received            Kauhi Decl. ¶4.
   Grossman’s resignation letter on or about July 14,
   2018, the Hawaii Island Division attempted to
   follow HGEA policy and forward that letter to the
   Fiscal Office on Oahu.
28 As the result of an inadvertent administrative error   Wakuzawa Decl. ¶4;
   or mail lost in transit, HGEA’s Fiscal Office on       Kauhi Decl. ¶¶4-6.
   Oahu did not receive Grossman’s resignation
   letter.
29 HGEA’s Fiscal Office first learned of Grossman’s       Wakuzawa Decl. ¶¶4-5.
   resignation letter in January 2019, after Grossman
   filed this lawsuit.
30 After HGEA’s Fiscal Office learned of                  Wakuzawa Decl. ¶5; Joint
   Grossman’s resignation letter, HGEA promptly           Stipulation (Dkt. 57)
   instructed DAGS to end Grossman’s deductions,          ¶¶16-18.
   and HGEA sent Grossman an unconditional
   refund of all dues deducted for the period July 1,
   2018 forward.
31 When Hawaii Act 7 was enacted on April 24,             Wakuzawa Decl. ¶6.
   2018, HGEA assumed it applied to all HGEA
   members.
32 In August 2018, HGEA reevaluated its                   Wakuzawa Decl. ¶8.
   interpretation of Act 7, and HGEA now interprets
   Act 7 as not applying to union members who
   signed membership and dues authorization
   agreements before Act 7 was enacted.
33 On August 15, 2018, HGEA’s Fiscal Office               Wakuzawa Decl. ¶9.
   instructed DAGS to stop dues deductions for all
   individuals of which HGEA’s Fiscal Office was
   aware who had signed an HGEA membership and


787090_1                                 6
   dues authorization agreement before Act 7 was
   enacted and who had requested that dues
   deductions end after Act 7 was enacted. HGEA
   also sent checks to each of these individuals,
   unconditionally refunding all dues that had been
   deducted from their pay after they each had asked
   that deductions end.
34 Grossman was not included in the list of            Wakuzawa Decl. ¶10.
   employees whose deductions ended and who
   received refunds in August 2018 because the
   Fiscal Office was not aware that Grossman had
   requested to resign and end her dues deductions.
   Had the Fiscal Office received Grossman’s
   resignation letter in July 2018, her deductions
   would have ended in August 2018 and she would
   have received an unconditional refund of dues
   deductions made after her request.
35 HGEA never applied Hawaii Act 7 to Grossman.        Wakuzawa Decl. ¶¶5, 7;
   When HGEA’s Fiscal Office first was made            Joint Stipulation (Dkt. 57)
   aware of Grossman’s request to resign and end       ¶¶16-18.
   dues deductions, HGEA promptly instructed
   DAGS to end her deductions and sent Grossman
   an unconditional refund of all post-resignation
   dues.

           DATED:   Honolulu, Hawaii, November 18, 2019.

                                            /s/ Richard H. Thomason
                                           JAMES E. HALVORSON
                                           RICHARD H. THOMASON
                                           Deputy Attorneys General

                                           Attorneys for Defendant
                                           CLARE E. CONNORS,
                                           in her official capacity as the
                                           Attorney General of Hawaii




787090_1                               7
